The Vice-Chancellor.
The objection that the amendments filed were inconsistent with the matters of the original bill, is not well founded.
Next, were they irregular, because not filed until after appearance, although allowed before ? I think they were not. The order for amendment was regular, indisputably; and it would be unreasonable to deprive the complainant of the benefit of his order, by the accident, as it were, of the defendant’s entering his 'appearance before the amendments could be prepared and filed-The difference between the next day after the making of the order, and eight days after, is not in this respect material. If irregular to file them on the 11th, it was equally so to file them on the 4th of March. By the English practice since 1828, the complainant is restricted to make his amendment within three weeks; and in injunction cases, by the orders of May 1839, the amendment is to be made in one week after the date of the order. The order in this case, contained no limitation as to time, and the delay was not unreasonable. If a complainant do not proceed diligently on obtaining such an order, there is no difficulty in the defendants acting upon the original bill.
The remaining question is the effect of the order upon the injunction. The point was somewhat unsettled in the English practice, until the orders of May 1839 rendered it no longer important, whether on amending the bill after the common injunction had issued, before answer, by an order of course, it was without prejudice to the injunction. But the practice there was clearly established, that on a special injunction, when an order to amend was obtained, it was without prejudice to the injunction. (1 Daniell’s Ch. Pr. 527, 531; Drewry on Inj. 390.) We have nothing like the common injunction in our practice, and-1 think with Mr. Hoffman, that with us an injunction does not *575drop on amending the bill, although the order granting leave may be silent on that subject. (1 Hoff. Ch. Pr. 301.)
The respective motions must be denied with $8 costs on each.